Title: To John Adams from John Avery, Jr., 8 August 1797
From: Avery, John, Jr.
To: Adams, John



May it please your Excellency
Boston August 8th: 1797

I have received a Letter from my Son this day, dated the 30th. of May who was then in France and concluding the intelligence, he has given me, would be pleasing to your Excellency; I have taken the Liberty to give you an Extract from it.—“The Manly and spirited Letter of Mr. Pickering to Mr. Pinckney is considered by the first advocates in Paris as a Master peice and unanswerable. It has been translated and delivered to both Houses who are extreemly well pleased and satisfied with it and are about demanding, in consequence of it, all the paper relative to American Affairs from the Directory and should a Minister be now sent out, every thing would soon return to its former pleasant situation”.—I congratulate your Excellency upon your safe return to your Country seat in Brantree, where may the best of Heavens Blessings attend you—With my dutifull regards to you and your Lady.—I am with great /  Esteem and Respect, /  Your Excellencys /  very huml servt

John Avery